



Walmart Inc.
2016 Associate Stock Purchase Plan


(As amended effective February 1, 2018)


Table of Contents


I. DEFINITIONS
B-3
 
 
1.1
Account
B-3
1.2
Account Administrator
B-3
1.3
Account Closure
B-3
1.4
Affiliate
B-3
1.5
Associate
B-3
1.6
Award Program
B-3
1.7
Board
B-3
1.8
Committee
B-3
1.9
Company
B-3
1.10
Contribution
B-3
1.11
Employer
B-3
1.12
Participant
B-3
1.13
Participating Employer
B-3
1.14
Payroll Deduction
B-3
1.15
Plan
B-3
1.16
Plan Year
B-3
1.17
Section 16 Officers
B-3
1.18
Stock
B-3
 
 
II. ELIGIBILITY
B-3
 
 
2.1
In General
B-3
2.2
Leaves of Absence
B-4
 
 
III. PLAN CONTRIBUTIONS
B-4
 
 
3.1
Shares Available for Contributions
B-4
3.2
Plan Contributions
B-4
3.3
Maximum Limits on Contributions
B-4
3.4
Payroll Deductions
B-4
3.5
Matching Contributions
B-4
3.6
Award Contributions
B-4
3.7
Voluntary Contributions
B-5
3.8
Remittance of Contributions
B-5








--------------------------------------------------------------------------------





IV. ACCOUNT PURCHASES, MAINTENANCE & SALES
B-5
 
 
 
4.1
Account Establishment
B-5
4.2
Share Purchases
B-5
4.3
Share Purchases for Non-U.S. Participants
B-5
4.4
Allocation to Accounts
B-6
4.5
Share Ownership
B-6
4.6
Account Statements
B-6
4.7
Risk of Loss
B-6
4.8
Commission & Maintenance Charges
B-6
4.9
Account Sales
B-7
 
 
 
V. ACCOUNT CLOSURE & TERMINATION OF EMPLOYMENT
B-7
 
 
 
5.1
Account Closure
B-7
5.2
By Termination of Employment Other Than Due to Death of Participant
B-7
5.3
By Transferring Employment from the Company or a Participating Employer to an
Affiliate
B-7
5.4
Termination Due to Death of Participant
B-8
 
 
 
VI. AWARD PROGRAM
B-8
 
 
 
6.1
Scope of the Award Program
B-8
6.2
Outstanding Performance Component
B-8
6.3
Former Great Job Component
B-8
 
 
 
VII. ADMINISTRATION
B-8
 
 
7.1
Committee
B-8
7.2
Powers of the Committee
B-8
 
 
 
VIII. AMENDMENT & TERMINATION
B-9
 
 
 
8.1
Right to Amend or Terminate
B-9
8.2
Limitation on Right to Amend or Terminate
B-9
 
 
 
IX. MISCELLANEOUS PROVISIONS
B-9
 
 
 
9.1
Successors
B-9
9.2
Severability
B-9
9.3
Requirements of Law
B-9
9.4
Securities Law Compliance
B-9
9.5
No Rights as a Stockholder
B-10
9.6
Nature of Payments
B-10
9.7
Non-Exclusivity of the Plan
B-10
9.8
Military Service
B-10
9.9
Construction
B-10
9.10
Headings
B-10
9.11
Stockholder Approval
B-10
9.12
Taxes
B-10
9.13
Company-Associate Relationships
B-10
9.14
Governing Law
B-10








--------------------------------------------------------------------------------





Walmart Inc. 2016
Associate Stock Purchase Plan


I. Definitions


1.1
“Account” shall mean a Participant’s account which holds his or her shares of
Stock pursuant to the Plan.



1.2
“Account Administrator” shall mean the third party administrator for the
Accounts as may be from time to time appointed by the Committee.



1.3
“Account Closure” shall mean the closing of a Participant’s Account by one of
the following means:



(a)
“Automatic Account Closure” shall mean the closure of a Participant’s Account by
the Committee (or the Account Administrator if applicable) at the time such
Participant’s Account balance contains no shares (or fractional shares) of Stock
on or after his or her termination of employment with the Employer.



(b)
“Participant Account Closure” shall mean the closure of a Participant’s Account
pursuant to a request by the Participant to have his or her Account closed and
to have all Stock or proceeds from the sale thereof distributed.



1.4
“Affiliate” shall mean any entity that is more than 50% owned or controlled,
directly or indirectly, by the Company.



1.5
“Associate” shall mean any common law employee of an Employer, but shall not
include independent contractors. An individual classified by the Employer as
either an independent contractor or an individual who provides services to the
Employer through another entity shall not be eligible to participate in this
Plan during the period that the individual is so classified, even if such
individual is later retroactively reclassified as an Associate during all or any
part of such period pursuant to applicable law or otherwise.



1.6
“Award Program” shall mean a program established by the Company or a
Participating Employer that results in its Associates receiving shares of Stock
as an award for job performance.



1.7
“Board” shall mean the Board of Directors of the Company.



1.8
“Committee” shall mean the Global Compensation Committee of the Board, or such
other committee as may be appointed by the Board.



1.9
“Company” shall mean Walmart Inc., a Delaware corporation.



1.10
“Contribution” shall mean any of the types of contributions that may be made to
a Participant’s Account under the Plan, either by the Company, a Participating
Employer or a Participant as set forth in Section III.



1.11
“Employer” shall mean the Company and its Affiliates.



1.12
“Participant” shall mean any Associate of the Company or a Participating
Employer who satisfies the eligibility requirements in Section II and who has an
Account established under the Plan, and Participant shall also include any
former Associate of the Company or a Participating Employer who was a
Participant in the Plan at the time of his or her termination of employment
until such time as an Account Closure occurs.



1.13
“Participating Employer” shall mean an Affiliate whose participation in the Plan
has been approved by the Committee. The Committee may require the Participating
Employer to make corresponding contributions under the Plan in accordance with
rules and procedures established by the Committee. The Committee, in its sole
discretion, may terminate any such Affiliate’s Participating Employer status at
any time and the Accounts of those Participants who are Associates of such
Affiliate will be treated as if such Participants had transferred employment to
an Affiliate that is not a Participating Employer as described in Section 5.3 of
the Plan.



1.14
“Payroll Deduction” shall mean the payroll deduction from a Participant’s
biweekly or weekly regular compensation (including from vacation pay and pay
from any paid leave of absence) of an amount authorized by the Participant as a
Payroll Deduction Contribution.



1.15
“Plan” shall mean the Walmart Inc. 2016 Associate Stock Purchase Plan (formerly
known as the Wal-Mart Stores, Inc. 2016 Associate Stock Incentive Plan, and the
Wal-Mart Stores, Inc. 2004 Associate Stock Purchase Plan), as amended, restated
and renamed herein, or as it may be further amended from time to time.



1.16
“Plan Year” shall mean April 1 of a calendar year to March 31 of the following
calendar year, or such other period as set by the Committee.



1.17
“Section 16 Officers” shall mean those officers of the Company who are subject
to subsection 16(a) of






--------------------------------------------------------------------------------





the Securities Exchange Act of 1934, as amended.


1.18
“Stock” shall mean the common stock, $.10 par value per share, of the Company.



II. Eligibility


2.1
In General. All Associates (including Section 16 Officers) of the Company or a
Participating Employer are eligible to participate in the Plan, subject to the
following limitations:



(a)
Associates who are restricted or prohibited from participating in the Plan under
the applicable law of their state or country of residence may not participate in
the Plan, except as may be provided in accordance with rules and procedures
established by the Committee.

(b)
Associates of the Company and its Affiliates who are members of a collective
bargaining unit whose benefits were the subject of good faith collective
bargaining are excluded from participation in the Plan.



(c)
Participation by Associates of non-U.S. Participating Employers shall only be
permitted upon approval by the Committee, which approval may be limited to
groups or categories of Associates designated by the non-U.S. Participating
Employer.



(d)
Section 16 Officers may be restricted in their ability to acquire or sell shares
of Stock in order to comply with Section 16 of the Securities Exchange Act of
1934, as amended, in accordance with rules and procedures adopted by the
Company’s Audit Committee.



2.2
Leaves of Absence. Participants continue to be eligible to participate in the
Plan while on a bona fide leave of absence from the Company or a Participating
Employer in accordance with applicable policies of the Company or Participating
Employer, or under such other circumstances with the approval of the Committee.



III. Plan Contributions


3.1
Shares Available for Contributions. Subject to stockholder approval of this
Plan: (i) 10,943,171 shares of Stock shall be available for purchase from the
Company under the Plan for credit to Accounts or for purchase in open market
transactions over a national securities exchange under the Plan for credit to
Accounts; (ii) 20,000,000 shares of Stock shall be available for purchase from
the Company under the Plan for credit to Accounts; and (iii) 100,000,000 shares
of Stock shall be available for purchase in open market transactions over a
national securities exchange under the Plan for credit to Accounts.



3.2
Plan Contributions. The definitions of the types of Contributions which may be
made pursuant to the Plan are as follows (subject to the limits provided in
Section 3.3 as applicable):



(a)
“Award Contribution” means a contribution under the Plan on behalf of a
Participant by the Company or a Participating Employer, as applicable, made
pursuant to the Award Program in the sole discretion of the Committee.



(b)
“Matching Contribution” means a cash contribution to the Plan on behalf of a
Participant by the Company or a Participating Employer, as applicable, which is
equal to fifteen percent (15%) of the amount of the Participant’s Payroll
Deduction (up to a maximum dollar limit).



(c)
“Payroll Deduction Contribution” means a contribution to the Plan by a
Participant pursuant to a valid authorization for a Payroll Deduction.



(d)
“Voluntary Contribution” means a contribution, if and to the extent permitted by
the Committee from time to time, of shares of Stock or cash by the Participant
to the Participant’s Account which is not made by Payroll Deduction.



3.3
Maximum Limits on Contributions.



(a)
Matching Contributions and “Outstanding Performance” awards under the Award
Program are subject to a maximum dollar limit for the Plan Year as set by the
Committee from time to time in its discretion.



(b)
During any Plan Year, the combination of Payroll Deduction Contributions and
Voluntary Contributions made in cash (not Stock) by a Participant shall not
exceed $125,000.



3.4
Payroll Deductions.



(a)
Subject to the Committee’s authority to adjust the following amounts, a
Participant’s authorization for Payroll Deduction shall be for a minimum amount
of $2.00 per biweekly pay period or $1.00 per weekly pay period, as applicable
to the Participant, and such Payroll Deduction shall be in even multiples of
$.50.



(b)
A Participant’s request for Payroll Deduction (or a request for a revision
thereto) will become effective as soon as practicable after receipt of such
request by the Company or the Participating Employer, as






--------------------------------------------------------------------------------





applicable.


(c)
A Participant’s Payroll Deduction authorization may be revised or terminated at
any time by the Participant’s request to the Company or the Participating
Employer, as applicable.



(d)
A Participant’s authorization for Payroll Deduction shall remain effective until
the earlier of the Participant’s (1) request to revise or terminate the Payroll
Deduction authorization or (2) termination of employment with the Company or a
Participating Employer, subject to Section 8 of the Plan.



(e)
All requests to initiate, revise or terminate an authorization for Payroll
Deduction as described in this Section 3.4 shall be made in writing or in such
other form acceptable to the Committee or its delegate from time to time.



(f)
The Senior Vice President, Benefits, or any successor position, in his or her
discretion, may prohibit a Payroll Deduction from the final paycheck of a
Participant. This Section applies to the Participant’s final paycheck even if
the Participant made a valid Payroll Deduction election applicable to prior
paychecks. If a Payroll Deduction is prohibited from a Participant’s final
paycheck, any corresponding Matching Contributions shall also be prohibited.



3.5
Matching Contributions. The Company or Participating Employer, as applicable,
shall make Matching Contributions as provided under the Plan and subject to the
limits set forth in Section 3.3.



3.6
Award Contributions. Award Contributions shall be made, in the Committee’s sole
discretion, by either (1) the Company or the Participating Employer, as
applicable, remitting to the Account Administrator on behalf of the Participant
funds sufficient to purchase any shares or fractional shares of Stock that have
been granted to such Participant under the Award Program or (2) the Participant
receiving the Award Contribution directly as a certificate for a share or shares
(as applicable) of Stock.



3.7
Voluntary Contributions. Participants may make Voluntary Contributions to the
Plan subject to the terms and limitations described herein or that may be
prescribed by the Committee from time to time.



3.8
Remittance of Contributions.



(a)
The Company or a Participating Employer, as applicable, will forward the total
of all Payroll Deductions for the applicable payroll period along with the
corresponding Matching Contributions, a list of Participants for whom the
Contributions are being made and the amount allocable to each such Participant’s
Account to the Account Administrator as soon as practicable.



(b)
Voluntary Contributions, whether made in cash or shares of Stock, shall be
remitted to the Account Administrator directly by the Participant.



(c)
As soon as practicable following a grant of an Award Contribution, an Award
Contribution shall be made in the Committee’s sole discretion as described in
Section 3.6 of the Plan.



(d)
Prior to the time a Participant’s Payroll Deduction and corresponding Matching
Contribution is distributed to the Account Administrator, such amounts are
considered general assets of the Company or Participating Employer (as
applicable) and, as such, are subject to the claims of the Company’s or
Participating Employer’s (as applicable) creditors in the event of insolvency or
bankruptcy. In addition, no interest shall be paid on such amounts and all
Participants assume the risk of fluctuations in the value or market price of
Stock.



IV. Account Purchases, Maintenance & Sales


4.1
Account Establishment. The Account Administrator shall establish an Account in
accordance with the Plan for any Associate who becomes a Participant. Upon the
Committee’s (or its delegate’s) request, the Account Administrator shall
establish an Account for an Associate who is to be awarded shares under an Award
Program and who is not then a Participant.



4.2
Share Purchases. No later than five business days after the Account
Administrator receives the remittance of funds for Contributions (including
Voluntary Contributions made in cash) made to the Plan, the Account
Administrator shall purchase shares of Stock from the Company, which may be
purchases from the Company of authorized, but unissued, shares of Stock, shares
of Stock held as treasury shares of Stock, in open market transactions over a
national securities exchange, or in a combination of the foregoing.
Notwithstanding the foregoing, the Committee may from time to time provide
instructions to the Account Administrator with respect to the purchase of such
shares of Stock but, absent such instructions, the Account Administrator shall
determine the source of such Stock purchases in its discretion.



(a)
In the case of purchases from the Company of authorized but unissued or treasury
shares of Stock, the






--------------------------------------------------------------------------------





price of such shares is equal to the Volume Weighted Average Price (VWAP) as
reported on the New York Stock Exchange - Composite Transactions on the relevant
date of purchase; provided, however, that the Committee may, in its discretion,
designate some other methodology for determining the fair market value of such
shares of Stock purchased from the Company.


(b)
The Account Administrator’s purchase of shares of Stock in open market
transactions over a national securities exchange and the price per share shall
be in accordance with rules and procedures established by the Committee from
time to time, the rules of the national securities exchange over which the
shares of Stock are purchased and the rules of the Financial Industry Regulatory
Authority.



(c)
As determined in the discretion of the Account Administrator (in accordance with
any applicable rules and procedures of the Committee), funds received as
Voluntary Contributions may be bundled into a group for the purpose of
purchasing shares of Stock and such shares may be purchased over a time period
that is greater than one day. If such shares of Stock are purchased as part of a
bundled group, a Participant’s purchase price for each share of Stock shall be
the average price of all shares of Stock purchased within that group as
determined by the Account Administrator.



(d)
No provision of this Plan shall limit the ability of the Committee to implement
a real-time trading (or other) mechanism for the purchase or sale of shares of
Stock under the Plan and, to the extent determined by the Committee, shall
replace any other methodology for valuing and allocating shares of Stock
purchased or sold under the Plan.



4.3
Share Purchases for Non-U.S. Participants. With respect to non-U.S.
Participants, the amounts (1) withheld from such a Participant’s compensation
pursuant to an authorization for Payroll Deduction or (2) contributed as either
a Matching Contribution or an Award Contribution made directly to a
Participant’s Account shall be converted from the applicable foreign currency to
U.S. dollars for the purpose of purchasing shares of Stock, and such conversion
shall be pursuant to the exchange rate published in The Wall Street Journal (or
other similar source) on a date as soon as practicable prior to the effective
date of the cash transfer from the Company or the Participating Employer, as
applicable, to the Account Administrator. All such Participants assume the risk
of fluctuations in the value or market price of shares of Stock and applicable
currency exchange rates. With respect to non-U.S. Participants making Voluntary
Contributions in cash, such amounts must be tendered to the Account
Administrator in U.S. dollars unless otherwise determined by the Committee.



Notwithstanding anything to the contrary contained in the terms of this Plan, at
the discretion of the Committee, purchases of shares of Stock for, or the
participation in the Plan by, non-U.S. Participants may be suspended or
discontinued if the applicable laws of a country or another governmental
authority (such as the European Union) governing such purchases of shares of
Stock or participation in the Plan would require the Company to register or
qualify such shares of Stock, or its deemed offer or sale of shares of Stock
under the Plan to, or to otherwise comply with procedures under such laws with
respect to any deemed offer and sale of shares of Stock by the Company under the
Plan to, such non-U.S. Participants or the Company would otherwise become
subject to the laws of such country or other governmental authority as a result
of such purchases of shares of Stock by or on behalf of a non-U.S. Participant
unless the Company is already subject in all respects to the jurisdiction of
such country or governmental authority.


4.4
Allocation to Accounts. The number of shares (whole and fractional shares) of
Stock shall depend upon the purchase price as described in Section 4.2 at the
time such purchases are made. Purchases of Stock will be allocated by the
Account Administrator based upon the applicable purchase price to each
applicable Participant’s Account in proportion to the respective amount of
Contributions received for each Participant’s Account. Allocations of Stock will
be made in full shares and in fractional interests in shares to the thousandths
of a share.



4.5
Share Ownership. At the time shares of Stock are credited to a Participant’s
Account, he or she will acquire full ownership of all such shares (as well as
any fractional interests) of Stock.



(a)
All shares of Stock will be registered in the name of the Account Administrator
and will remain so registered until delivery is requested by the Participant.
The Participant may request from the Account Administrator that a certificate
for any or all full shares of Stock be delivered to the Participant or that the
Participant be reflected as the record owner of such shares of Stock in the
Direct Registration System of the Depository Trust Company, if the Company
participates in that system, at no cost to such Participant at any time.



(b)
The Account Administrator shall cause to be delivered at no cost to each
Participant as promptly as practicable, by mail, electronic mail, or otherwise,
all notices of shareholders’ meetings, proxy statements






--------------------------------------------------------------------------------





and other material distributed by the Company to its stockholders. The full
shares of Stock in each Participant’s Account shall be voted in accordance with
the Participant’s signed proxy voting instructions timely delivered to the
Account Administrator. In the event that a Participant does not timely provide
the Account Administrator with proxy voting instructions, the Account
Administrator may direct the voting of such shares of Stock held in an Account
to the extent such action or direction would comply with applicable law and any
applicable listing standards of a national securities exchange.


(c)
A Participant may not assign or hypothecate any interest in the Plan; provided,
however, that upon purchase of shares under the Plan, such shares may be sold,
assigned, pledged, hypothecated or otherwise dealt with as would be the case
with respect to any other shares of Stock the Participant might otherwise own,
subject to the Participant’s compliance with the Walmart Inc. Insider Trading
Policy.



(d)
Neither the Company nor any Participating Employer may make any deductions from
amounts properly credited to a Participant’s Account. Neither the Company nor
any Participating Employer shall have any security interest on the shares of
Stock held in a Participant’s Account. Notwithstanding the foregoing, a lender
may have a security interest on the shares of Stock held in a Participant’s
Account if the Participant has pledged such Stock as collateral in connection
with a line of credit that may be obtained by certain Participants (other than
Section 16 Officers) through the Account Administrator’s Stock Secured Line of
Credit Program, if any.



4.6
Account Statements. Each Participant will be sent at least an annual statement
reflecting all Account activity during the period covered by the statement.



4.7
Risk of Loss. There is no guarantee of the value or market price of shares of
Stock acquired pursuant to the Plan. In seeking potential benefits of Stock
ownership, each Participant bears the risks associated with Plan participation
and ownership of Stock, including the risk of any decrease in the value of
market price of shares of Stock acquired pursuant to the Plan.



4.8
Commission & Maintenance Charges.



(a)
No brokerage commissions are charged to Participants for purchases of Stock
under the Plan, however, brokerage commissions and other applicable fees shall
be charged to the Participant for all sales of Stock from his or her Account.
Such commissions and other applicable fees for sales of Stock held in a
Participant’s Account shall be at the rates posted by the Account Administrator,
which may be changed from time to time by the Account Administrator with
approval of the Committee (or its delegate).



(b)
The Company or Participating Employer, as applicable, shall pay the applicable
periodic maintenance fees (if any) for the Participant’s Account until the
earlier of (1) a Participant Account Closure occurs or (2) the Participant
incurs a termination of employment with the Company or Participating Employer,
as applicable, subject to Section 5.3. Any services requested of the Account
Administrator by the Participant that are not covered by the Company’s
arrangement with the Account Administrator shall be paid for solely by the
Participant.



(c)
At such time as the Company or Participating Employer, as applicable, ceases to
pay the applicable Account maintenance fees as set forth subsection (b) above,
the Participant shall become responsible for any applicable Account maintenance
fees. In this case, periodic maintenance fees and other applicable charges to
the Account shall be paid from time to time to the Account Administrator
automatically from the proceeds of a sale of a sufficient number of shares of
Stock held in the Participant’s Account to cover such fees and charges until the
earlier of a Participant Account Closure or an Automatic Account Closure
occurring.



4.9
Account Sales. The Participant may instruct the Account Administrator in writing
(or any other method acceptable to the Committee or its delegate) at any time to
sell any portion or all of his or her full shares of Stock and the fractional
interest in any shares of Stock allocable to his or her Account, and the timing
for such sale of Stock shall be in accordance with rules and procedures
established by the Committee from time to time. Any account sales shall be
subject to the Walmart Inc. Insider Trading Policy, including, but not limited
to, the Trading Windows and trading restrictions on Section 16 Officers.



(a)
The sale price for a share of Stock under the Plan shall be the average price of
all shares of Stock sold by the Account Administrator on the date of the
Participant’s sale transaction; provided, however, that the Committee reserves
the right to implement a real-time trading or similar mechanism for
Participants’ sales of shares of Stock from their respective Accounts under the
Plan and the valuation of shares of






--------------------------------------------------------------------------------





Stock would be in accordance with any such mechanism.


(b)
Upon such sale, the Account Administrator shall mail to the Participant a check
(or such method of payment as approved by the Committee or its delegate) for the
proceeds, less the brokerage commission, and other normal charges such as sales
fees, which are payable by the Participant.



(c)
Such instruction to the Account Administrator, or a request for delivery of
Stock certificates held in the Participant’s Account, will not affect the
Participant’s status as a Participant under the Plan unless the delivery of such
certificates results in an Account Closure.



(d)
With respect to non-U.S. Participants, shares of Stock are sold or traded in
U.S. dollars and such amounts can be converted for the purpose of remitting the
proceeds to the non-U.S. Participant. If the proceeds from the sale of shares of
Stock held in the Participant’s Account are converted to a currency other than
U.S. dollars, such conversion shall be made pursuant to the applicable exchange
rate published in The Wall Street Journal (or other similar source) on the date
such transaction is executed. All such Participants assume the risk of
fluctuations in the value or market price of shares of Stock and applicable
currency exchange rates.



V. Account Closure & Termination of Employment


5.1
Account Closure. A Participant who elects to discontinue Payroll Deductions
under the Plan shall continue to be a Participant until the earlier of a
Participant Account Closure or an Automatic Account Closure occurring. In
connection with a Participant Account Closure, the Participant must elect to
have his or her Account fully distributed in either (1) Stock (except that the
value of any fractional shares of Stock will be distributed in cash) less any
applicable fees or (2) cash by directing all full shares (and fractional
interests) of Stock to be sold with the proceeds, less applicable brokerage
commissions and other applicable fees, being distributed in accordance with the
terms, provisions, and conditions of the Plan.



5.2
By Termination of Employment Other Than Due to Death of Participant. The Account
of a Participant who incurs a termination of employment (other than by reason of
death) with the Company or a Participating Employer will continue to be
maintained with the periodic fees and any other applicable charges being paid by
the Participant in accordance with Section 4.8(c) of the Plan.



5.3
By Transferring Employment from the Company or a Participating Employer to an
Affiliate. A Participant who transfers employment from the Company or a
Participating Employer to an Affiliate who does not sponsor or participate in
the Plan may continue to have his or her Account maintained at the expense of
the Company while still employed with an Affiliate until the earlier of a
Participant Account Closure or an Automatic Account Closure occurring (provided
that such Automatic Account Closure can only occur following termination of
employment with such Affiliate). In connection with a Participant Account
Closure, the Participant must elect to have his or her Account fully distributed
in either (1) Stock (except that the value of any fractional shares of Stock
will be distributed in cash less any applicable fees) or (2) cash by directing
all full shares (and fractional interests) of Stock to be sold with the
proceeds, less applicable brokerage commissions and other applicable fees, being
distributed, in accordance with the terms, provisions, and conditions of the
Plan. Unless and until such Participant re-establishes eligibility to
participate in the Plan, such Participant shall no longer be eligible to make or
receive Contributions to the Plan (including by Payroll Deduction or Voluntary
Contribution).



5.4
Termination Due to Death of Participant. Following a Participant’s death, the
Company or Participating Employer, as applicable, shall cease making Payroll
Deductions and Matching Contributions to such Participant’s Account as soon as
practicable. In addition, as soon as practicable following the Participant’s
death, the Account Administrator will distribute the proceeds of the deceased
Participant’s Account less applicable brokerage commissions and other applicable
fees in accordance with rules and procedures established by the Committee (which
may include a designation by a Participant of a beneficiary or a joint tenant
with respect to a Participant’s Account) and, in the absence of applicable rules
and procedures (or such designations), to the Participant’s estate.



VI. Award Program


6.1
Scope of the Award Program. The Award Program is designed to provide an
incentive to Associates of the Company and Participating Employers who provide
exceptional customer service and job performance. Awards under the Award Program
are not intended to be given to those who satisfy, but do not exceed,
expectations. The Award Program includes an “Outstanding Performance” component.



6.2
Outstanding Performance Component. An “Outstanding Performance” award is an
award of Stock to an






--------------------------------------------------------------------------------





Associate in recognition of the individual’s consistently outstanding
performance in his or her specific job-related roles over a month, a quarter, or
a year.


(a)
Associates who receive “Outstanding Performance” awards may either be issued
certificates for shares of Stock or, at the discretion of the Committee, the
Company (or Participating Employer) may have the Account Administrator purchase
shares of Stock to be credited to the Participant’s Account as described in
Section 3.6 of the Plan.



(b)
“Outstanding Performance” awards are either approved directly by the Committee
or by its delegate in accordance with rules and procedures established by the
Committee, and are subject to individual maximum dollar limitations as set by
the Committee from time to time.



6.3
Former Great Job Component. This component of the Plan was discontinued in 2007
and all outstanding Great Job buttons were cancelled on September 1, 2008.



VII. Administration


7.1
Committee.



(a)
Subject to Section 7.2, the Plan shall be administered by the Committee.



(b)
The Committee may delegate to officers or managers of the Company or any
Affiliate the authority, subject to such terms as the Committee shall determine,
to perform specified functions under the Plan. The Committee also may revoke any
such delegation of authority at any time.



7.2
Powers of the Committee. Subject to and consistent with the provisions of the
Plan, the Committee has full and final authority and sole discretion as follows:



(a)
to determine when, to whom and in what types and amounts Contributions should be
made;



(b)
to make Contributions to eligible Associates in any number, and to determine the
terms and conditions applicable to each Contribution;



(c)
to determine whether any terms and conditions applicable to a Contribution have
been satisfied;



(d)
to set minimum and maximum dollar, share or other limitations on the various
types of Contributions under the Plan;



(e)
to determine whether an Affiliate should be designated as a Participating
Employer and whether an Affiliate’s Participating Employer status should be
terminated;



(f)
to determine whether Associates of non-U.S. Participating Employers should be
eligible to participate in the Plan;



(g)
to construe and interpret the Plan and to make all determinations, including
factual determinations, necessary or advisable for the administration of the
Plan;



(h)
to make, amend, suspend, waive and rescind rules and regulations relating to the
Plan (including, but not limited to, such rules and regulations that would allow
designations for beneficiaries and/or joint tenants to be made by Participants
in connection with Accounts under the Plan);



(i)
to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;



(j)
to correct any defect or supply any omission or reconcile any inconsistency, and
to construe and interpret the Plan, the rules and regulations, and award
agreements or any other instrument entered into or relating to a Contribution
under the Plan; and



(k)
to take any other action with respect to any matters relating to the Plan for
which it is responsible and to make all other decisions and determinations as
may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.



Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any
Associate, any person claiming any rights under the Plan from or through any
Participant, and stockholders, except to the extent the Committee may
subsequently modify, or take further action not consistent with, its prior
action. If not specified in the Plan, the time at which the Committee must or
may make any determination shall be determined by the Committee, and any such
determination may thereafter be modified by the Committee. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee.


VIII. Amendment & Termination





--------------------------------------------------------------------------------





8.1
Right to Amend or Terminate. The Board, or a duly authorized committee thereof,
reserves the right to amend, modify, suspend or discontinue the Plan at any time
in its sole discretion without the approval of the Company’s stockholders,
except that (a) any amendment or modification shall be subject to the approval
of the Company’s stockholders if such stockholder approval is required by any
federal or state law or regulation or the rules of any securities exchange or
automated quotation system on which the shares of Stock may then be listed or
quoted, and (b) the Board may otherwise, in its discretion, determine to submit
other such amendments or modifications to stockholders for approval.



8.2
Limitation on Right to Amend or Terminate. Any such amendment, modification,
suspension or termination will not result in the forfeiture of (1) subject to
Section 3.8(d), any funds contributed but not yet invested in the Participant’s
Account, (2) any shares (or fractional interests) of Stock purchased on behalf
of the Participant under the Plan, or (3) subject to Section 3.8(d), any
dividends or other distributions in respect of such shares that are declared
subsequent to a Participant’s Contribution but prior to the effective date of
the amendment, modification, suspension or termination of the Plan.



IX. Miscellaneous Provisions


9.1
Successors. All obligations of the Company under the Plan with respect to
Contributions made hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business and/or assets of the Company.



9.2
Severability. If any part of the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
invalidate any other part of the Plan. Any Section or part of a Section so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.



9.3
Requirements of Law. The granting of awards, the making of Contributions, and
the delivery of shares of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Notwithstanding any provision of the Plan, Participants shall not be entitled to
receive benefits under the Plan, and the Company (and any Affiliate) shall not
be obligated to deliver any shares of Stock or deliver benefits to a
Participant, if such delivery would constitute a violation by the Participant or
the Company or any of its Affiliates of any applicable law or regulation.



9.4
Securities Law Compliance.



(a)
If the Committee deems it necessary to comply with any applicable securities law
or the requirements of any securities exchange upon which shares of Stock may be
listed, the Committee may impose any restriction on Contributions, shares of
Stock acquired pursuant to Contributions or purchases of shares of Stock under
the Plan as it may deem advisable. Shares of Stock credited to the Account of a
Participant, delivered to a Participant in certificated form or registered to a
Participant in the Direct Registration System that may not be reoffered and
resold by such Participant under applicable securities laws except pursuant to
an effective registration statement covering or with respect to, or a
qualification of, such shares of Stock or of such reoffer and resale of such
shares of Stock or in accordance with another compliance procedure permitting a
public reoffer and resale of such shares of Stock, in each case, in accordance
with applicable securities laws, shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under applicable
securities laws and the listing requirements and rules for listed companies of
any securities exchange upon which shares of Stock are then listed and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions and, if so requested by the
Company, such Participant shall make a written representation to the Company
that he or she will not reoffer or resell any shares of Stock held by him or her
except in compliance with all applicable requirements for the registration or
qualification of such shares of Stock or of such reoffer and resale of such
shares of Stock or in accordance with such other compliance procedure permitting
the public reoffer and resale of such shares of Stock unless he or she shall
have furnished to the Company an opinion of an experienced securities attorney
licensed in the jurisdiction whose securities laws govern such reoffer and
resale that such registration, qualification or other compliance actions
regarding such reoffer and resale are not required for such reoffer and resale
of such shares of Stock to be effected in compliance with the applicable
securities laws, which opinion shall be in form and substance satisfactory to
the Company in its sole discretion.








--------------------------------------------------------------------------------





(b)
If the Committee determines that the nonforfeitability of, or delivery of
benefits pursuant to, any Contribution or any purchase of shares of Stock,
either from the Company or in an open market purchase over a national securities
exchange, would result in a violation of any provision of any applicable
securities laws or the listing requirements or rules for listed companies of any
securities exchange on which the Stock is listed for trading, then the Committee
may postpone any such nonforfeitability or delivery, as applicable, and may
suspend the purchase of shares of Stock under the Plan, but the Company shall
use all reasonable efforts to cause such nonforfeitability or delivery to comply
with all such provisions at the earliest practicable date and to permit the
Account Administrator to make purchases of shares of Stock in accordance with
the Plan at the earliest practicable date; provided that the Company may, in its
sole discretion, suspend the participation in the Plan of any Participant or any
or all Participants to the extent necessary for the Company to comply or remain
in compliance with the securities laws of any jurisdiction, including the United
States, and may suspend purchases of shares of Stock that would be deemed to be
the offer and sale of shares of Stock by the Company in a transaction that is
not registered pursuant to, or exempt from registration under, Section 5 of the
Securities Act of 1933, as amended, or is not qualified or otherwise permitted
to be made under the securities laws of any jurisdiction outside of the United
States, for such period as the Company deems appropriate in order for the
Company to file a registration statement with the U.S. Securities and Exchange
Commission with respect to the offer and sale of shares of Stock under the Plan
and to have such registration statement declared effective by the U.S.
Securities and Exchange Commission and to effect all necessary qualifications
and to comply with any other compliance procedures required to be adhered to in
order for such purchases of such shares of Stock on behalf of Participants to
comply with all applicable securities laws, rules, and regulations.



9.5
No Rights as a Stockholder. No Participant shall have any rights as a
stockholder of the Company with respect to the shares of Stock which may be
deliverable to the Participant’s Account in connection with a Contribution
(other than a Voluntary Contribution of previously-owned shares of Stock) under
the Plan until such shares of Stock have been credited to his or her Account or
have been delivered to him or her.



9.6
Nature of Payments. Matching Contributions and Award Contributions shall be
special incentive payments to the Participant and shall not be taken into
account in computing the amount of salary or compensation of the Participant for
purposes of determining any pension, retirement, death or other benefit under
(a) any pension, retirement, profit-sharing, bonus, insurance or other employee
benefit plan of the Company or any Affiliate, except as such plan shall
otherwise expressly provide, or (b) any agreement between (i) the Company or any
Affiliate and (ii) the Participant, except as such agreement shall otherwise
expressly provide.



9.7
Non-Exclusivity of the Plan. Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for Associates as it may deem desirable.



9.8
Military Service. The Plan shall be administered in accordance with Section
414(u) of the Internal Revenue Code and the Uniformed Services Employment and
Reemployment Rights Act of 1994.



9.9
Construction. The following rules of construction will apply to the Plan: (a)
the word “or” is disjunctive but not necessarily exclusive, and (b) words in the
singular include the plural, words in the plural include the singular, and words
in the neuter gender include the masculine and feminine genders and words in the
masculine or feminine gender include the other neuter genders.



9.10
Headings. The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.



9.11
Stockholder Approval. All Contributions made on or after the effective date of
the amended and restated Plan and prior to the date the Company’s stockholders
approve the amended and restated Plan are expressly conditioned upon and subject
to approval of the amended and restated Plan by the Company’s stockholders.



9.12
Taxes. All Payroll Deduction Contributions, Matching Contributions and Award
Contributions are subject to withholding for applicable federal, state and local
income taxes and will be reported as wage income by the Company. When a
Participant authorizes a Payroll Deduction of a specific amount, more than that
amount will actually be withheld from his or her compensation to cover the
withholding taxes due on the Payroll Deduction Contribution and Matching
Contribution. Unless set forth otherwise by applicable law, rule, or regulation,
the distribution of shares of Stock from a Participant’s Account to a
Participant, or cash in lieu of fractional shares, will not be a taxable event.








--------------------------------------------------------------------------------





9.13
Company-Associate Relationships. Nothing contained in this Plan shall in any way
affect the rights of the Company (including any of its Affiliates) in its
relationship with any Associate or affect the Company’s (including any of its
Affiliates’) right to discharge any Associate or increase or reduce any
Associate’s compensation.



9.14
Governing Law. This Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, except to the extent it is governed by the
federal securities laws or the choice of laws provision contained in the
Company’s agreement with the Account Administrator.




